United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5169                                                September Term, 2022
                                                                      1:21-cv-03380-UNA
                                                      Filed On: October 6, 2022
Louis A. Banks, parent of DB,

              Appellant

       v.

United States Department of Justice, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed May 12, 2022 be
affirmed. Appellant has not shown the district court abused its discretion in denying
leave to file the document in a closed case. See Berry v. District of Columbia, 833 F.3d
1031, 1037 n.24 (D.C. Cir. 1987).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                 FOR THE COURT:
                                                 Mark J. Langer, Clerk

                                          BY:    /s/
                                                 Daniel J. Reidy
                                                 Deputy Clerk